Citation Nr: 0719386	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-38 754A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 6, 1996, Board of Veterans' Appeals (Board) 
decision that denied entitlement to an effective date earlier 
than January 27, 1989, for service connection for chronic 
headaches.


REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to March 1975.

The appellant, the moving party, filed a statement which has 
been accepted as a motion to revise or reverse, on the basis 
of CUE, a September 6, 1996 Board decision, wherein the Board 
denied a claim of entitlement to an effective date earlier 
than January 27, 1989, for service connection for chronic 
headaches.  See 38 U.S.C.A. §§ 5109A and 7111 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.1400, 20.1403 (2006).  The 
moving party appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
but, in an order issued on April 22, 1997, the Veterans Court 
dismissed the moving party's appeal as untimely filed.  


FINDING OF FACT

The Board's September 6, 1996, decision denying the 
appellant's appeal for an effective date earlier than 
January 27, 1989, for service connection for chronic 
headaches was not undebatably erroneous.


CONCLUSION OF LAW

A September 6, 1996, Board decision, which denied an 
effective date earlier than January 27, 1989, for service 
connection for chronic headaches was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.105(a), 3.400(k), 20.1400, 
20.1403 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(VA does not have "a duty to develop" in CUE claims because 
"there is nothing further that could be developed").  As 
noted in Livesay, CUE claims are not conventional appeals but 
instead are requests for revision of previous decisions.  
Claims based on CUE are fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits 
but is instead collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant 
alleging CUE has the burden of establishing such error on the 
basis of the evidence of record at the time of the challenged 
decision.  Id.

Factual Background

In statements on a VA Form 21-4138 dated on November 15, 
1989, the veteran requested that a previously denied claim 
for service connection for chronic headaches be reopened.  
This form was signed by the veteran and was date-stamped as 
received at the RO on November 16, 1989.

In a rating decision dated on February 27, 1990, the RO 
essentially reopened and denied the veteran's claim for 
service connection for chronic headaches on the merits.  This 
decision was issued to the veteran on March 23, 1990.

In statements on a VA Form 21-4138 dated on May 18, 1990, the 
veteran disagreed with the denial of his claim for service 
connection for chronic headaches.  This form was signed by 
the veteran and was date-stamped as received at the RO on 
May 24, 1990.  The veteran perfected a timely appeal on this 
claim when he submitted a signed VA Form 9 that was dated on 
September 28, 1990, and date-stamped as received at the RO on 
October 26, 1990.

In a remand dated on August 2, 1991, the Board noted that, on 
review of the claims file, the record did not show whether 
the veteran had been notified of the original October 1975 
rating decision which had denied his claim for service 
connection for chronic headaches.  The Board concluded that 
the veteran's claim for service connection for chronic 
headaches should be adjudicated on a de novo basis by the RO 
and remanded this claim to the RO for additional development.  
At the end of this remand, the Board cited 38 U.S.C.A. § 4052 
(subsequently renumbered 38 U.S.C.A. § 7252) for the 
proposition that only decisions of the Board could be 
appealed to the Veterans Court.  The Board stated, "This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal."  See Board remand dated August 2, 1991, at p. 5.

In a June 1993 decision, the Board granted the veteran's 
claim for service connection for chronic headaches.  The RO 
implemented the Board's June 1993 decision in a rating 
decision dated on July 21, 1993, assigning a 10 percent 
evaluation for chronic headaches effective November 16, 1989 
(the date that VA received this claim).  This decision was 
issued to the veteran on July 26, 1989.

In a rating decision dated on February 9, 1994, the RO 
assigned an earlier effective date of January 27, 1989, for 
service connection for chronic headaches.  The RO noted in 
this decision that the veteran's VA treatment records showed 
treatment for chronic headaches on January 27, 1989, and that 
the veteran had filed his claim within 1 year of this 
treatment.  This decision was issued to the veteran on 
March 19, 1994.

In statements on a VA Form 21-4138 dated on March 24, 1994, 
the veteran disagreed with the February 1994 rating decision 
and requested an effective date earlier than January 27, 
1989, for service connection for chronic headaches.  He 
contended that the effective date should be the day after the 
date of his discharge from active service in March 1975.  
This form was signed by the veteran and date-stamped as 
received at the RO on March 31, 1994.  The veteran perfected 
a timely appeal on his earlier effective date claim when he 
submitted a signed VA Form 9 that was date-stamped as 
received at the RO on May 13, 1994.

As noted in the Introduction, in a September 6, 1996, 
decision, the Board denied the veteran's claim for an 
effective date earlier than January 27, 1989, for service 
connection for chronic headaches.  The Board found that a 
notification letter for the October 1975 rating decision, 
which denied service connection for chronic headaches, was 
not of record.  However, the Board noted that the claims file 
contained a disability award document pertaining to the 
October 1975 rating decision that was issued to the veteran 
on November 12, 1975.  Further, the veteran had been notified 
of the October 1975 rating decision in a supplemental 
statement of the case issued to him in April 1977.  The Board 
also noted that the August 1991 remand discussed the lack of 
notice of the October 1975 rating decision but that a remand 
"does not constitute a final determination by any means" on 
the issue of whether the veteran was notified of the October 
1975 rating decision.  See 38 U.S.C.A. § 7252.  The Board 
determined that the presumption of administrative regularity 
outweighed the veteran's assertion that he had never been 
notified of the October 1975 rating decision.  See Board 
decision dated September 6, 1996, at pp. 5-7.  See also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (holding that a 
veteran's assertion, standing alone, is not the type of 
"clear evidence to the contrary" which is sufficient to 
rebut the presumption of administrative regularity).  Because 
a report of VA treatment for chronic headaches was dated on 
January 27, 1989, and because there was no clear evidence 
rebutting the presumption of administrative regularity 
regarding notice of the October 1975 rating decision, the 
Board concluded that an effective date earlier than 
January 27, 1989, for service connection for chronic 
headaches was not warranted.

When he filed his CUE motion at the Board in December 2005, 
the moving party's representative contended that, in its 
August 1991 remand, the Board had made a factual finding 
concerning the lack of notice of the October 1975 rating 
decision.  The representative contended that it was CUE for 
the Board to conclude in September 1996 that the August 1991 
remand was not final for purposes of determining whether the 
veteran had been notified of the October 1975 rating 
decision.  He also contended that the August 1991 remand 
established that the effective date of service connection for 
chronic headaches would relate back to the October 1975 
rating decision.  He asserted that the Board had not cited 
any authority for its statement in the September 1996 
decision that the August 1991 remand "does not constitute a 
final determination by any means" and that this constituted 
CUE.  The representative asserted further that the 1991 Board 
remand was final on the issue of lack of notice of the 
October 1975 rating decision and that, in "reversing" the 
August 1991 "factual finding" on the lack of notice, the 
Board committed CUE.


Analysis

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.105(a) (2006). To establish a valid CUE 
claim, a veteran must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992).

The Veterans Court has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts: 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Veterans Court has propounded a three-prong test to 
determine whether clear and unmistakable error is present in 
a prior determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  To 
establish a valid claim of clear and unmistakable error the 
claimant must demonstrate that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that statutory or regulatory provisions extant at the time 
were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The moving party's attorney presents several allegations of 
CUE in the Board's September 1996 decision, none of which are 
persuasive.  First, he alleges that the Board's August 1991 
remand constituted a final decision on the issues of whether 
the veteran had been notified of an October 1975 rating 
decision and on the effective date for service connection for 
chronic headaches.  Second, he asserts that, having reached a 
final decision in August 1991 on these issues, the Board 
improperly reversed itself in September 1996 without 
notifying the veteran that it was reconsidering the issues 
that had been previously finally decided in August 1991.  
Third, it is contended that, because the Board found in 
August 1991 that the effective date for service connection 
for chronic headaches would relate back to the October 1975 
rating decision, it was CUE for the Board to conclude in 
September 1996 that an effective date earlier than 
January 27, 1989, for service connection for chronic 
headaches was not warranted.

With regard to the moving party's allegation that the August 
1991 remand was a final decision on the issues of notice of 
the October 1975 rating decision and on an effective date for 
service connection for chronic headaches, the Board observes 
that the statues and regulations governing remands are quite 
clear.  "A remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board."  See 
38 C.F.R. § 20.1100(b) (2006).  The Board also observes that 
virtually identical language to 38 C.F.R. § 20.1100(b) was 
included at the end of the August 1991 remand.  See Board 
remand dated August 2, 1991, at p. 5 ("This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.")  
Contrary to the assertions of the moving party's 
representative, there were no factual findings concerning a 
lack of notice and the appropriate effective date for service 
connection for chronic headaches in the Board's August 1991 
remand.  Instead, the August 1991 remand was a preliminary 
order and only concerned the additional development deemed 
necessary by the Board prior to a Board decision on the 
merits of the veteran's underlying claim for service 
connection for chronic headaches.  In the August 1991 remand, 
the Board stated that the claim for service connection for 
chronic headaches should be considered by the RO on a de novo 
basis prior to further appellate consideration of this issue 
by the Board because it was not clear from the record on 
appeal whether the veteran had been notified of the October 
1975 rating decision.  After instructing the RO as to the 
additional development necessary on the veteran's claim for 
service connection for chronic headaches, the Board stated in 
the August 1991 remand that, after the RO had considered this 
claim on a de novo basis, if the claim was still denied, 
"The record should then be returned to the Board of 
Veterans' Appeals for further appellate consideration."  
(Emphasis added).  Thus, the veteran was on notice that the 
August 1991 remand was not a final decision of the Board on 
any issues pertinent to his appeal of the denial of his claim 
for service connection for chronic headaches, to include the 
alleged lack of notice concerning the October 1975 rating 
decision and the appropriate effective date for service 
connection for chronic headaches.  See also 38 U.S.C.A. 
§ 7252.  

The Board also finds unpersuasive the argument advanced by 
the moving party's representative that the September 1996 
decision improperly reversed prior "factual findings" in an 
August 1991 remand on the issues of notice of the October 
1975 rating decision and the appropriate effective date for 
service connection for chronic headaches.  As discussed 
above, the August 1991 remand was not a final Board decision 
and did not contain factual findings on any of the issues 
contested by the moving party's representative in his CUE 
motion.  For example, the Board did not find in the August 
1991 remand that any eventual grant of service connection for 
chronic headaches would relate back to the October 1975 
rating decision.  In fact, the issue of an effective date 
earlier than January 27, 1989, for service connection for 
chronic headaches was not in appellate status until after the 
Board granted service connection for chronic headaches in a 
June 1993 decision, the RO assigned an effective date of 
January 27, 1989, for service connection for chronic 
headaches in a July 1993 rating decision, and the veteran 
filed a VA Form 21-4138 at the RO on March 31, 1994, in which 
he contended that the effective date for service connection 
for chronic headaches should be earlier than January 27, 
1989.  The Board also found that, although the August 1991 
remand discussed the issue of an alleged lack of notice of 
the October 1975 rating decision, this remand was not final 
and any discussion of the issue of notice was "premature" 
prior to a final Board decision adjudicating the underlying 
claim for service connection for chronic headaches.  See 38 
U.S.C.A. § 7252; 38 C.F.R. § 20.1100.  Accordingly, there was 
no requirement that the Board notify the veteran that it was 
"vacating" the August 1991 remand or "reconsidering" the 
issues of notice and the appropriate effective date for 
service connection for chronic headaches before promulgating 
the September 1996 decision because the latter Board decision 
adjudicated the veteran's appeal for an earlier effective 
date for the first time.  

A review of the Board's September 1996 decision indicates 
that there was an adequate basis for the finding that, under 
the presumption of administrative regularity, the veteran had 
been notified of the October 1975 rating decision.  The Board 
correctly found that there was a disability award document in 
the claims file dated November 12, 1975, pertaining to the 
October 1975 rating decision.  This disability award document 
was sent to the veteran at his latest address of record.  The 
Board also correctly found in its September 1996 decision 
that there was an April 1977 statement of the case in the 
claims file that discussed the October 1975 rating decision, 
thereby putting the veteran on notice of this decision.  
Citing several decisions of the Veterans Court, the Board 
concluded that the presumption of administrative regularity 
applied, to include a presumption that the RO properly mailed 
a copy of the October 1975 rating decision to the latest 
address of record for the veteran.  See e.g., Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  The Board also correctly 
determined that this presumption could only be rebutted by 
"clear evidence to the contrary."  See Ashley v. Derwinski, 
2 Vet. App. 307, 309 (1992).  Further, the Board noted that 
there was no evidence other than the veteran's own assertions 
that the presumption of administrative regularity had been 
rebutted by the lack of notice of the October 1975 rating 
decision.  Because the veteran's mere assertions of a lack of 
notice did not constitute "clear evidence," the presumption 
of administrative regularity had not been rebutted.  See 
Mindenhall and Ashley, both supra.  The initial finding of a 
lack of a notice letter was followed by the finding of a 
disability award document in the claims file dated 
November 12, 1975, pertaining to the October 1975 rating 
decision.  This latter document was cited by the Board in 
support of its September 1996 decision.  There also was an 
adequate basis in the September 1996 Board decision for the 
finding that an effective date earlier than January 27, 1989, 
for service connection for chronic headaches was not 
warranted.  The Board correctly found that the evidence of 
record included a January 27, 1989, VA clinical record where 
the veteran complained of headaches.  

In summary, the Board considered all of the evidence and 
weighed the presumption of administrative regularity against 
the lack of clear evidence to the contrary when it concluded 
in the September 1996 decision that an effective date earlier 
than January 27, 1989, for service connection for chronic 
headaches was not warranted.  The September 1996 Board 
decision was not undebatably erroneous because it was based 
on the application of the presumption of administrative 
regularity in the issuance of RO decisions and on a review of 
medical evidence which showed that January 27, 1989, was the 
appropriate effective date for service connection for chronic 
headaches.  Accordingly, the Board finds that there was no 
CUE in the September 1996 decision at issue and the motion at 
hand must be denied.


ORDER

The motion for CUE in a September 6, 1996, Board decision 
that denied entitlement to an effective date earlier than 
January 27, 1989, for service connection for chronic 
headaches is denied.



                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



